Title: To George Washington from Colonel Theodorick Bland, 20 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Canaan [Conn.] Novr 20th 1778
  
  I am now on my way to Sharon where I expect to arrive this Eveng & where the first division of the British are to halt to day; The Qur Mastr Informs me that no troops are yet arrived or assembled to receive them from the Militia of this State who will not march one 
    
    
    
    Inch further, owing to thier being engaged by the state & promised not to proceed further; I much fear that my Letter written to Yr Excy from Enfd on my arrival there informg you of the time the troops wd arrive on the Confines of this state has Mi[s]carried or not come to hand; As much confusion must Ensue from the divisions mixing or much delay from a Genl Halt am in hopes that Yr Excy will order on a proper Escort as soon as possible The Escort to Each division through this state has been abt 120 men which appear sufft for the purpose I am with respect Yr Excy most obet & very Humb. Svt
  
    Theok Bland
  
  
P.S. No material accident has yet Happend.
  
